Case 2:20-cv-10459-NGE-MJH ECF No. 25, PageID.77 Filed 12/02/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

TRUSTEES OF MICHIGAN
CONFERENCE OF TEAMSTERS
WELFARE FUND,                                         Case No. 20-cv-10459

         Plaintiff,                                   Honorable Nancy G. Edmunds
v.

JAMES ALFORD and DAWN ALFORD,

         Defendants.
                         /


         ORDER ON REQUEST TO SET ASIDE DEFAULT JUDGMENT [15]

       Pending before the Court is Defendant James Alford’s request to set aside the

clerk’s entry of default. (ECF No. 15.) Under Federal Rule of Civil Procedure 55(c), the

Court may set aside the clerk’s entry of default for “good cause shown.” The Court

considers three equitable factors to determine if “good cause” has been shown under

Rule 55(c): “(1) whether culpable conduct of the defendant led to the default, (2) whether

the defendant has a meritorious defense, and (3) whether the plaintiff will be prejudiced.”

Burrell v. Henderson, 434 F.3d 826, 831 (6th Cir. 2006) (citations omitted). Here, having

reviewed the record on this matter in its entirety, and having considered the

aforementioned factors in light of the record in this case, the Court finds good cause to

set aside the clerk’s entry of default against Defendant James Alford.

       Accordingly, it is hereby ORDERED that the clerk’s entry of default against

Defendant James Alford (ECF No. 14) is SET ASIDE. It is further ORDERED that

Defendant James Alford shall have thirty (30) days from the date of this order to respond

                                            1
Case 2:20-cv-10459-NGE-MJH ECF No. 25, PageID.78 Filed 12/02/20 Page 2 of 2




or otherwise answer Plaintiff’s complaint. And it is further ORDERED that nothing in

this order should be construed as limiting Plaintiff from subsequently seeking the entry

of default against Defendant James Alford if he ultimately fails to answer or otherwise

respond to Plaintiff’s complaint.



       SO ORDERED.

                                    s/Nancy G. Edmunds
                                    Nancy G. Edmunds
                                    United States District Judge

Dated: December 2, 2020

I hereby certify that a copy of the foregoing document was served upon counsel of
record on December 2, 2020, by electronic and/or ordinary mail.

                                    s/Lisa Bartlett
                                    Case Manager




                                            2
